DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, and thus each of claims 18-20, recites “a second optical line device.” there is lack of antecedent basis in the claim for second. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (“Murphy”) (US Patent Application Publication No. 2006/0153491) in view of Öberg et al. (“Öberg”) (US Patent No. 6915075), and further in view of Sridhar et al. (“Sridhar”) (US Patent Application Publication No. 2014/0072306).
Regarding claim 1, Murphy discloses an optical line device for use in an optical line system, wherein the optical line device is configured to connect to a second optical line device via a transmit fiber (figs. 1, 2 and 16 and paragraphs 0079-0081 and 0113 and 0115), the optical line device comprising: a transmitter connected to the transmit fiber via an output port of the optical line device (fig. 1 element 1, fig. 2 element 5 and fig. 16 element 106), wherein the transmitter is configured to transmit a polarization probe signal at a wavelength outside of a wavelength band used for traffic-bearing in the optical line signal, to a polarimeter receiver at the second optical line device (fig. 1 element 3, fig. 2 element 9 and fig. 16 elements 111 and 112 and paragraphs 0113 and 0115, for the remote end detection, in light of figs. 13-14 and paragraph 0112 for using WDM separation between polarization probe signal and data signal). Murphy discloses 
Also, Murphy discloses using the probe in a WDM system (paragraph 0112), but does not disclose Raman amplification and an OSC, where the probe is outside C-band and greater than 1500 nm and different from the OSC wavelength. However, this is just adding conventional Raman amplification and an OSC to the system such that the various signals merely don’t collide on a same wavelength. Sridhar discloses a probe 
Regarding claim 2, the combination of Murphy, Öberg and Sridhar discloses the optical line device of claim 1, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient at the second polarimeter receiver (Murphy: fig. 1 element 3, fig. 2 element 9 and fig. 16 elements 111 and 112 and paragraphs 0113 and 0115, for the remote end detection, in light of figs. 13-14 and paragraph 0112 for using WDM separation between polarization probe signal and data signal, as applicable for the duplicate transmission in the opposite direction over a second fiber of the combination).
Regarding claim 3, the combination of Murphy, Öberg and Sridhar discloses the optical line device of claim 1, wherein the polarimeter receiver is configured to detect an SOP transient (Murphy: paragraph 0115).
Regarding claim 5, the combination of Murphy, Öberg and Sridhar discloses the optical line device of claim 1, but does not expressly disclose that SOP measurements are communicated to any of a Network Management System (NMS), an Element 
Regarding claim 6, the combination of Murphy, Öberg and Sridhar discloses the optical line device of claim 1, but does not expressly disclose that the optical line device comprises one or more of a an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Time Domain Reflectometer (OTDR) module, and a pluggable module configured to plug into any of the foregoing modules (Sridhar: fig. 1 EDFA, as applicable for the combination). 
Regarding claim 7, the combination of Murphy, Öberg and Sridhar discloses the optical line device of claim 1, and discloses the first transmitter and the second transmitter are configured to transmit a single polarization Continuous Wave (CW) signal for the polarization probe signal (Murphy: paragraph 0109 as applicable for the bidirectional intrusion detection of the combination, where the intrusion detection signal has to be some form of CW in order make “real time” detections of unpredictable intrusions). The combination as described above does not also discloses transmitting a pulse for an Optical Time Domain Reflectometer (OTDR) signal. However, Murphy does 
Regarding claim 9, Murphy discloses a polarimeter system for use in an optical line system, the polarimeter system comprising: a first optical line device located at a first node, including a first transmitter connected to a first fiber and a second optical line device located at a second node (figs. 1, 2 and 16 and paragraphs 0079-0081 and 0113 and 0115), including a polarimeter receiver connected to the first fiber, wherein the first transmitter is configured to transmit a polarization probe signal at an associated wavelength outside of a wavelength band used for traffic-bearing in the optical line signal, and wherein the polarimeter receiver is configured to receive the associated polarization probe signal and derive a measurement of State of Polarization (SOP) on the corresponding fiber based thereon (fig. 1 element 3, fig. 2 element 9 and fig. 16 elements 111 and 112 and paragraphs 0113 and 0115, for the remote end detection, in light of figs. 13-14 and paragraph 0112 for using WDM separation between polarization probe signal and data signal). Murphy discloses separating the data traffic from the polarization probe using WDM (fig. 13 and paragraph 0112) and includes this technique for the remote detection embodiments (paragraph 0113), but does not specifically disclose more than one data wavelength. Also, Murphy discloses measuring the SOP at 
Also, Murphy discloses using the probe in a WDM system (paragraph 0112), but does not disclose, for each line device, Raman amplification and an OSC, where the probe is outside C-band and greater than 1500 nm and different from the OSC wavelength. However, this is just adding conventional Raman amplification and an OSC to the bidirectional system such that the various signals merely don’t collide on a same wavelength. Sridhar discloses a probe type signal, an OSC, and both EDFA and Raman amplification for a C-band WDM data link, where the probe is outside C-band and greater than 1500 nm and different from the OSC wavelength (fig. 1 and paragraphs 
Regarding claim 10, the combination of Murphy, Öberg and Sridhar discloses the polarimeter system of claim 9, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient while the traffic-bearing channels operate in-service (Murphy: fig. 1 element 3, fig. 2 element 9 and fig. 16 elements 111 and 112 and paragraphs 0113 and 0115, for the remote end detection, in light of figs. 13-14 and paragraph 0112 for using WDM separation between polarization probe signal and data signal, as applicable for the duplicate transmission in the opposite direction over a second fiber of the combination).
Regarding claim 11, the combination of Murphy, Öberg and Sridhar discloses the polarimeter system of claim 9, wherein the first polarimeter receiver and the second polarimeter receiver are configured to detect an SOP transient (Murphy: paragraph 0115 as applicable for the combination)
Regarding claim 13, the combination of Murphy, Öberg and Sridhar discloses the polarimeter system of claim 9, but does not expressly disclose that SOP measurements are communicated to any of a Network Management System (NMS), an Element Management System (EMS), a Path Computation Element (PCE), a Software Defined 
Regarding claim 14, the combination of Murphy, Öberg and Sridhar discloses the polarimeter system of claim 9, wherein the first optical line device and the second optical line device each comprise one or more of an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Time Domain Reflectometer (OTDR) module, and a pluggable module configured to plug into any of the foregoing modules (Sridhar: fig. 1 EDFA, as applicable for the combination).
Regarding claim 15, the combination of Murphy, Öberg and Sridhar discloses the polarimeter system of claim 9, and discloses the first transmitter and the second transmitter are configured to transmit a single polarization Continuous Wave (CW) signal for the polarization probe signal (Murphy: paragraph 0109 as applicable for the bidirectional intrusion detection of the combination, where the intrusion detection signal has to be some form of CW in order make “real time” detections of unpredictable intrusions). The combination as described above does not also discloses transmitting a pulse for an Optical Time Domain Reflectometer (OTDR) signal. However, Murphy does say the instruction detection system is a derivative of OTDR, which the Office takes .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Patent Application Publication No. 2006/0153491) in view of Öberg (US Patent No. 6915075) and further in view of Sridhar (US Patent Application Publication No. 2014/0072306), as applicable for claims 1 and 9, and further in view of Laifenfeld et al. (“Laifenfeld”) (US Patent Application Publication No. 2016/0205117).
Regarding claim 4, the combination of Murphy, Öberg and Sridhar discloses the optical line device of claim 1, and Murphy discloses the system for intrusion detection (paragraph 0016) but does not disclose that the polarimeter receiver is configured to collect historical data for the SOP measurements on the receive fiber. Laifenfeld discloses collecting historical data for an optical based intrusion detection system (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect historical data for the SOP measurement based instruction detection events of the combination, to provide the benefit of recording the time of day of the intrusion event for subsequent investigation as well as being able to distinguish events by time signature/duration (Murphy: paragraph 0106).
.

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments of 8 March 2021 regarding claims 1 and 9 have been considered but are not persuasive. Applicant argues that the rejection “has not set forth sufficient articulated reasoning” to combine Murphy and Öberg. This argument is not persuasive because it is conclusory; it only refers to the Murphy and Öberg citations, without address the actual rationale that follows on the merits. Further, the arguments 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636